DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 05/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (Pub. No. US 2013/03226914). With respect to claims 1, 11 and a shock resistance heel piece (see 13, Lopez discloses an article of footwear (court shoe 10, see figure 1-2) for a hallux valgus sufferer (court shoes with particular comfort features and in particular relates to a woman's shoe construction that helps relieve the symptoms of bunions for the wearer) the article of footwear comprising: an upper (12, see figure 4) having an outer layer (exterior leather layer 16) and an inner layer (elastomeric polyurethane fiber layer 20, see figure 4), the inner layer comprising an elastic panel (intermediate layer 20 is formed of a stretch fabric positioned between the outer leather layer 16 and the interior leather layer 17) arranged to cover the first and/or fifth metatarsophalangeal joint of a user (see figures 1-2); a midsole (layer between insole layer 22 and outsole layer 18, see figure 4) comprising a first layer (layer between insole layer 22 and layer 15) and a second layer (15), wherein the first layer is arranged to line the footbed of the shoe (see figure 4) and the second layer (15) is arranged to provide a shock absorbing layer (layer 15 is made of cork or polyurethane which inherently has shock-absorbing properties, see paragraph [0034]); and an outer sole (layer 18, see figure 1) arranged to engage the ground, the outer sole being secured to the upper on assembly to complete .
	With respect to claim 12, Lopez discloses a shock resisting heel piece (heel cap 27, see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Pauk et al. (Pub. No. US 2017/0273403). Lopez discloses that the intermediate layer 20 is formed of a stretch fabric positioned between the outer leather layer 16 and the interior leather layer 17. In exemplary .
	With respect to claim 2, the elastic modulus of the elastic panel (elastomeric polyurethane fiber than can be repeatedly stretched without breaking, and that will return to its original length and/or neoprene) can between two and three orders of magnitude lower than the elastic modulus of a material of the outer layer (leather). Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brandstatter (Pub. No. US 20130000146). Lopez as described above discloses all the limitations of the claims except for the midsole further comprising an anti-pronation element; and wherein the anti-pronation element is made from polyurethane memory foam. Brandstatter discloses an article of footwear, wherein a pronation support 21 is integrated in the midsole 16. The pronation support 21 is disposed in the region of the arch of the foot 23 on an inner rand 24 of the midsole 16, and provides a moderate control over pronation or stabilization of the arch of the foot. The pronation support 21 can be made of made of ethylene vinyl acetate (EVA) and/or polyurethane (PU). Therefore, it would have been obvious to one of ordinary skill in the art to provide an anti-pronation element to the article of footwear of Lopez as taught by Brandstatter to provide a moderate control over pronation or stabilization of the arch of the foot. 
	It would have been obvious to one of ordinary skill in the art to make the anti-pronation element of Lopez/Brandstatter from polyurethane memory foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and cost of manufacturing.
s 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez. Lopez discloses that additional padding 23/third layer can be positioned at the ball of the insole 22. Lopez does not disclose the third layer to be located between the first and second layers, which third layer is arranged to provide additional support for a ball of a foot. It would have been obvious to one of ordinary skill in the art to provide the third layer between the first layer and second layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
	 With respect to claim 2, the elastic modulus of the elastic panel (elastomeric polyurethane fiber than can be repeatedly stretched without breaking, and that will return to its original length) can between two and three orders of magnitude lower than the elastic modulus of a material of the outer layer (leather). Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view Orvitz (Pub. No. US 2009/0119947). Lopez as modified above discloses that additional padding 23/third layer can be positioned at the ball of the insole 22 between the first and second layers. Lopez does not disclose the layers to be made of urethane memory foam. Orvitz discloses an article of .
	The combination of Lopez/Orvitz discloses wherein the first, second and third layers are made from urethane memory foam; wherein the first layer is made of a urethane memory foam having higher compression force deflection properties and resilience properties than the compression force deflection properties and resilience properties of the urethane memory foam of the second layer (as taught by Orvitz); wherein the third layer is made of a urethane memory foam harder than the urethane memory foam of the first layer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are uppers with elastic pales analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/08/2021